Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
	This communication is in response to the amendment filed 11/8/2021. Claims 1-13 have been amended. Claims 14 and 15 have been canceled. Claims 16-20 have been added. Claims 1-13 and 16-20 remain pending and have been examined.

Response to Arguments
A.	Applicant’s arguments with respect to the rejection of the claims under 35 USC 101 has been fully considered. The rejection has been withdrawn for the following reasons.
Claim 1 recites, in part, integrating digital biomarker data with digital data that includes a subset of sensor data to generate combined data, and generating one or more predictive outcomes for the patient by comparing the combined data with previously combined data for the patient, or comparing the combined data with other combined data for a population that includes other patients, wherein the other combined data includes other digital biomarker data for the other patients that is combined with other digital data for the other patients. These limitations constitute an abstract idea in the form of a mental process. Claim 1 further recites receiving, by a platform, the digital biomarker data from a wearable device of a patient. These limitations amount to insignificant extra-solution activity in the form of data gathering for use in conjunction with the abstract idea, as well as mere instructions to implement the abstract idea using a computer (i.e. “a platform”).

Independent claim 7 and depending claims 2-6, 8-13, and 16-20 follow the same analysis set out above.

B.	Applicant’s arguments with respect to the rejection of the claims under 35 USC 103 have been fully considered but are moot based on the new combination of references applied below.

Claim Objections  
The previous objection to claims 1-4, 6, 7, 10, 11, and 13 is withdrawn based on the amendment filed 11/8/2021, with the objection to claim 14 rendered moot due to cancelation.

Claim 11 is objected to because of the following informalities:  
Claim 11 recites “analysis protection” in lines 4 and 5, which Examiner believes to be a typographical error intended to recite “analysis projection…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In order to satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See MPEP 2161.01(I). However, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed, and even original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. See MPEP 2161.01(I) citing in part Ariad, 598 F.3d at 1349 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries.").  “In Ariad, the court recognized the problem of using functional claim language without providing in the specification examples of species that achieve the claimed function: 

The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” – MPEP 2161.01 

Specifically with regard to computer-implemented functional claims, the specification must provide a disclosure of the computer and the algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention, including how to program the disclosed computer to perform the claimed function. MPEP 2161.01(I).

With regard to claims 1 and 7, the disclosure does not provide sufficient written description of the claimed subject matter to show that applicant had possession of a method or system capable of “generating one or more predictive outcomes for the patient by (1) comparing the combined data with previously combined data for the patient, or (2) comparing the combined data with other combined data for a population that includes other patients, wherein the other combined data includes other digital biomarker data for the other patients that is combined with other digital data for the other patients”.
Paragraph 7 lists “[p]redicting outcomes by analyzing using intelligent algorithmic capabilities that enable automated treatment recommendations based on patient digital biomarker and other data” as a function performed by the system, but does not provide any description of 
However, no description is provided in the disclosure of how the function of “comparing the combined data with previously combined data for the patient, or (2) comparing the combined data with other combined data for a population that includes other patients, wherein the other combined data includes other digital biomarker data for the other patients that is combined with other digital data for the other patients” is actually performed.
Claims 2-6, 8-13, and 16-20 inherit the deficiencies of claims 1 and 7 through dependency and are likewise rejected.

With regard to claims 5 and 12, the newly added recitation of “utilizing the digital biomarker data in conjunction with existing medical data associated with the patient to identify one or more of a symptom, side effect, a quality of life indicator, or a disease progression for the patient” appears to constitute new matter. Applicant does not point to the subject matter as disclosed and Examiner is unable to locate the newly recited subject matter within the disclosure.

In addition, even if the newly recited subject matter were not considered new matter in light of one of these sections, it would still lack written description support. As noted above, none of these portions, or other portions of the disclosure, describe how digital biomarker data would be used in conjunction with existing medical data associated with the patient to identify one or more of a symptom, side effect, a quality of life indicator, or a disease progression for the patient.
Claim 13 inherits the deficiencies of claim 12 through dependency and is likewise rejected.

With regard to claim 6, the newly added recitation of “determining (1) one or more changes in a performance status of the patient and (2) one or more changes in a drug treatment provided to the patient throughout a clinical trial” appears to constitute new matter. Applicant does not point to the subject matter as disclosed and Examiner is unable to locate the newly recited subject matter within the disclosure. 

	
	Claim Rejections - 35 USC § 112
The previous rejection of claims 1-14 under 35 USC 112(b) is withdrawn based on the amendment filed 11/8/2021.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation "the subset of the sensor data" in lines 16 and 17.  There is insufficient antecedent basis for this limitation in the claim because there is no prior recitation of any subset of the sensor data.
Claims 8-13 and 20 inherit the deficiencies of claim 7 through dependency and are likewise rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 7-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Madan et al (US Patent Application Publication 2014/0052465) in view of Yoon et al, The Clustered Aggregation (CAG) Technique Leveraging Spatial and Temporal Correlations in Wireless Sensor Networks (hereinafter Yoon).

With respect to claim 1, Madan discloses the claimed method for a digital data integration and analysis for a clinical treatment impact, comprising:
receiving, by a platform, digital biomarker data from a wearable device of a patient ([47] describes collecting biomarkers, such as a patient’s blood pressure, from a wearable device);

receiving, by the platform, a subset of sensor data from a cluster of mobile devices associated with the patient ([47] describes receiving patient physical activity or physical action-related data, including accelerometer and gyroscope data, from a patient’s mobile device, wearable device, or other peripheral devices);

integrating, by the platform, the digital biomarker data with digital data that includes the subset of the sensor data to generate combined data ([47], [74], and [78] describe incorporating the blood pressure data into behavior data which includes the accelerometer data and gyroscope data); and

generating, by the platform, one or more predictive outcomes for the patient by (1) comparing the combined data with previously combined data for the patient, or (2) comparing the combined data with other combined data for a population that includes other patients, wherein the other combined data includes other digital biomarker data for the other patients that is combined with other digital data for the other patients ([81] and [85] describe analyzing the patient behavioral data based on previously collected behavioral data for that patient; [88] and [116] describe analyzing the behavioral data for a population subgroup; [86], [91], [92], [98], [101], and [102] describe using these analyzed data to determine outcome risks; [107] further describes using the data to predict a negative outcome);

but does not expressly disclose:
forming, by the platform and utilizing a clustered aGgregation (CAG) algorithm, the cluster of mobile devices based on a determination that sensor data, for each mobile device in the cluster, is within a given threshold range over a predetermined time;
receiving the subset of sensor data from the cluster of mobile devices.

(Figure 2, Page 1 ¶1, Page 2 ¶3 – Page 3 ¶1, and Page 11 ¶6 – Page 13 ¶1 describe using a CAG algorithm to cluster a plurality of sensor nodes based on whether the data from each sensor falls within a threshold over a time period, and transmitting only one sensor reading per cluster).
Therefore it would have been obvious to one of ordinary skill in the art of sensor data collection before the effective filing date of the claimed invention to modify the system of Madan to form the cluster of sensors utilizing a clustered aGgregation (CAG) algorithm and based on a determination that sensor data, for each sensor in the cluster, is within a given threshold range over a predetermined time and to receive the subset of sensor data from the cluster of sensors as taught by Yoon to improve the energy efficiency of the data collection (Yoon Page 1 ¶¶1 and 2, Page 28 ¶7, and Page 33 ¶4).
It would have been further obvious to one of ordinary skill in the art of sensor data collection before the effective filing date of the claimed invention to modify the system of Madan to form the cluster of sensors utilizing a clustered aGgregation (CAG) algorithm and based on a determination that sensor data, for each sensor in the cluster, is within a given threshold range over a predetermined time and to receive the subset of sensor data from the cluster of sensors as taught by Yoon since the claimed invention is only a combination of these old and well known elements which would have performed the same function in 

With respect to claim 2, Madan/Yoon teaches the method of claim 1. Madan further discloses:
providing an alert on the mobile device associated with the patient, where the alert is an indication of a change in a condition for a patient or the one or more predictive outcomes for the patient (Figure 1A element S150, [25], [26], [33], [126], and [127] describe displaying an alert on the patient’s device indicating an expected outcome based on the patient’s behavior or notifying the patient of a change in adherence or behavior).


With respect to claim 3, Madan/Yoon teaches the method of claim 1. Madan further discloses:
generating a machine learning model and analysis projection using a cloud based analysis engine ([34], [35], [78], and [86] describe generating a machine learning model using cloud-based systems), wherein the machine learning model and analysis projection utilizes one or more of (1) one or more normalization techniques to integrate the digital biomarker data with the digital data, (2) supervised and unsupervised modelling ([86] describes the modeling including support vector machines, logistic regression, and random forest, i.e. supervised modeling, as well as forms of unsupervised statistical modeling), (3) dimensionality reduction ([75], [78], and [86] describe utilizing feature extraction for refining the data to the most predictive subset of features, i.e. dimensionality reduction), (4) discriminative modelling ([86] describes the modeling including logistic regression), or (5) generative modelling ([86] and [87] describe the modeling including Bayesian networks). 

With respect to claim 5, Madan/Yoon teaches the method of claim 1. Madan further discloses:
utilizing the digital biomarker data in conjunction with existing medical data associated with the patient to identify one or more of a symptom, a side effect, a quality of life indicator, or a disease progression ([81] and [85] describe analyzing the patient behavioral data based on previously collected behavioral data for that patient, i.e. existing medical data associated with the patient; [86], [87], [91], [92], [101], and [102] describe using these analyzed data to identify changes in symptoms, quality of life, and changes in disease progression). 

With respect to claim 7, Madan discloses the claimed system for a digital data integration and analysis for a clinical treatment impact, comprising:
a platform configured to:
receive digital biomarker data from wearable device of a patient ([47] describes collecting biomarkers, such as a patient’s blood pressure, from a wearable device);

integrate the digital biomarker data with digital data that includes the subset of the sensor data to generate combined data ([47] describes receiving patient physical activity or physical action-related data, including accelerometer and gyroscope data, from a patient’s mobile device, wearable device, or other peripheral devices; [47], [74], and [78] describe incorporating the blood pressure data into behavior data which includes the accelerometer data and gyroscope data); and

generate one or more predictive outcomes for the patient by (1) comparing the combined data with previously combined data for the patient, or (2) comparing the combined data with other combined data for a population that includes other patients, wherein the other combined data includes other digital biomarker data for the other patients that is combined with other digital data for the other patients ([81] and [85] describe analyzing the patient behavioral data based on previously collected behavioral data for that patient; [88] and [116] describe analyzing the behavioral data for a population subgroup; [86], [91], [92], [98], [101], and [102] describe using these analyzed data to determine outcome risks; [107] further describes using the data to predict a negative outcome);

but does not expressly disclose:
forming, utilizing a clustered aGgregation (CAG) algorithm, a cluster of mobile devices that includes a mobile device associated with the patient, wherein the forming is based on a determination that sensor data, for each mobile device in the cluster, is within a given threshold range over a predetermined time.

However, Yoon teaches that it was old and well known in the art of sensor data collection before the effective filing date of the claimed invention to form, utilizing a clustered aGgregation (CAG) algorithm, a cluster of sensors based on a determination that sensor data, for each sensor in the cluster, is within a given threshold range over a predetermined time (Figure 2, Page 1 ¶1, Page 2 ¶3 – Page 3 ¶1, and Page 11 ¶6 – Page 13 ¶1 describe using a CAG algorithm to cluster a plurality of sensor nodes based on whether the data from each sensor falls within a threshold over a time period, and transmitting only one sensor reading per cluster).
Therefore it would have been obvious to one of ordinary skill in the art of sensor data collection before the effective filing date of the claimed invention to modify the system of Madan to form the cluster of sensors utilizing a clustered aGgregation (CAG) algorithm and based on a determination that sensor data, for each sensor in the cluster, is within a given threshold range over a predetermined time as taught by Yoon to improve the energy efficiency of the data collection (Yoon Page 1 ¶¶1 and 2, Page 28 ¶7, and Page 33 ¶4).
It would have been further obvious to one of ordinary skill in the art of sensor data collection before the effective filing date of the claimed invention to modify the system of Madan to form the cluster of sensors utilizing a clustered aGgregation (CAG) algorithm and based on a determination that sensor data, for each sensor in the cluster, is within a given threshold range over a predetermined time as taught by Yoon since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Madan already discloses gathering sensor data from a cluster of devices associated with the patient and receiving a subset of the sensor data, and forming the cluster using a CAG algorithm based on a determination that sensor data, for each sensor in the cluster, is within a given threshold range over a predetermined time as taught by Yoon would perform that same function in Madan, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 8
wherein the platform is further configured to obtain digital medical data associated with the patient ([55]-[58], [74], [84], and [85] describe administering surveys and questions to the patient and receiving responses).

With respect to claim 9, Madan/Yoon teaches the system of claim 8. Madan further discloses:
wherein the platform is further configured to integrate the digital biomarker data, the digital data, and the medical data to generate the combined data ([55]-[58], [74], [84], and [85] describe administering surveys and questions to the patient and integrating the response data into the other data used in the modeling process).  

With respect to claim 10, Madan/Yoon teaches the system of claim 8. Madan further discloses: 
wherein the digital medical data is provided via one or more user interfaces of an application executing on the mobile device a user ([55]-[58], [74], [84], and [85] describe administering surveys and questions to the patient via an application on the mobile device).

Claim 11 recites limitations similar to those recited in claim 3, and is rejected on the same grounds set out above with respect to claim 3.

Claim 12 recites limitations similar to those recited in claim 5, and is rejected on the same grounds set out above with respect to claim 5.

With respect to claim 13
wherein the sensor data comprises one or more of accelerometer data or gyroscope data ([47], [74], and [78] describe receiving patient physical activity or physical action-related data, including accelerometer and gyroscope data, from a patient’s mobile device, wearable device, or other peripheral devices).

With respect to claim 16, Madan/Yoon teaches the method of claim 1. Madan further discloses: 
wherein the digital data further includes one or more of voice data or camera data obtained from the mobile device ([48], [49], [76], and [95] describe collecting voice communications from the patient’s mobile device).

Claim 17 recites limitations similar to those recited in claim 13, and is rejected on the same grounds set out above with respect to claim 13.

With respect to claim 18, Madan/Yoon teaches the method of claim 1. Madan further discloses:
receiving, by the platform, digital medical data associated with the patient ([55]-[58], [74], [84], and [85] describe administering surveys and questions to the patient and receiving responses); and
integrating the digital biomarker data, the digital data, and the digital medical data to generate the combined data ([55]-[58], [74], [84], and [85] describe administering surveys and questions to the patient and integrating the response data into the other data used in the modeling process).

Claim 19 recites limitations similar to those recited in claim 10, and is rejected on the same grounds set out above with respect to claim 10.

Claim 20 recites limitations similar to those recited in claim 16, and is rejected on the same grounds set out above with respect to claim 16.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Madan et al (US Patent Application Publication 2014/0052465) in view of Yoon et al, The Clustered Aggregation (CAG) Technique Leveraging Spatial and Temporal Correlations in Wireless Sensor Networks (hereinafter Yoon) as applied to claim 1, and further in view of Cox et al (US Patent Application Publication 2017/0235894).

With respect to claim 4, Madan/Yoon teaches the method of claim 1. Madan does not expressly disclose integrating the digital biomarker data from the wearable device with different digital biomarker data from other wearable devices associated with the patient to generate combined digital biomarker data.
However, Cox teaches that it was old and well known in the art of patient data collection before the effective filing date of the claimed invention to integrate digital biomarker data from a wearable device with different digital biomarker data from other wearable devices associated with a patient to generate combined digital biomarker data ([57]-[59] and [131] describe collecting multiple types of data from a plurality of different wearable health monitoring devices, such as pedometers and FitBit devices, for analysis).
Therefore it would have been obvious to one of ordinary skill in the art of patient data collection before the effective filing date of the claimed invention to modify the combination of .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Madan et al (US Patent Application Publication 2014/0052465) in view of Yoon et al, The Clustered Aggregation (CAG) Technique Leveraging Spatial and Temporal Correlations in Wireless Sensor Networks (hereinafter Yoon) as applied to claim 1, and further in view of Hafez et al (US Patent Application Publication 2021/0142910).

With respect to claim 6, Madan/Yoon teaches the method of claim 1. Madan further discloses: 
determining (1) one or more changes in a performance status of the patient ([86], [87], [91], [92], [101], and [102] describe using analyzed data to identify changes in symptoms, quality of life, and changes in disease progression); 

but does not expressly disclose
determining (2) one or more changes in a drug treatment provided to the patient throughout a clinical trial.

However, Hafez teaches that it was old and well known in the art of patient tracking before the effective filing date of the claimed invention to determine one or more changes in a drug treatment provided to a patient throughout a clinical trial ([55], [60], [71], [90], [142], and [167] describe tracking features of clinical trial participants over time, where the features include medication changes).
Therefore it would have been obvious to one of ordinary skill in the art of patient tracking before the effective filing date of the claimed invention to modify the combination of Madan and Yoon to determine one or more changes in a drug treatment provided to a patient throughout a clinical trial as taught by Hafez since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Madan and Yoon already teach monitoring changes to medications, and determining one or more changes in a drug treatment provided to the patient throughout a clinical trial as taught by Hafez would perform that same function in the combination of Madan and Yoon, making the results predictable to one of ordinary skill in the art (MPEP 2143).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780. The examiner can normally be reached 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/Gregory Lultschik/Examiner, Art Unit 3626